


Exhibit 10.6


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of June 11, 2009 (this
“Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as Syndication
Agent and Bank of America, N.A., as Administrative Agent entered into that
certain Credit Agreement dated as of May 11, 2006 (as amended or modified from
time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Aquila” and inserting the following new definition therein in
the appropriate alphabetical order:


“GMO” means KCP&L Greater Missouri Operations Company, a Delaware corporation,
formerly named Aquila, Inc.


(b)           Section 6.11(iii) of the Credit Agreement is hereby amended in its
entirety to read as follows:


“(iii)  Strategic Energy, L.L.C. may sell or transfer accounts receivable and
contracts that generate accounts receivable, and KCPL and GMO may sell or
transfer accounts receivable, in each case pursuant to one or more
securitization transactions.


(c)           All references to “Aquila” in the Credit Agreement are hereby
amended to be references to GMO.


2.           Conditions Precedent.  This Agreement shall be effective upon
receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Administrative Agent and the Required Lenders.


3.           Miscellaneous.


(a)           Except as herein specifically agreed, the Credit Agreement, and
the obligations of the Borrower thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.



--------------------------------------------------------------------------------


 


(b)           The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)           The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


 
BORROWER:
GREAT PLAINS ENERGY INCORPORATED
a Missouri corporation
 
By:      /s/ Michael W. Cline
Name: Michael W. Cline
Title:   Vice President – Investor Relations and Treasurer
 
   
LENDERS:
BANK OF AMERICA, N.A.,
individually in its capacity as a
Lender and in its capacity as Administrative Agent
 
By:      /s/ Patrick N. Martin
Name: Patrick N. Martin
Title:   Vice President
     
JPMORGAN CHASE BANK, N.A.
 
By:      /s/ Nancy R. Barwig
Name: Nancy R. Barwig
Title:   Vice President
     
BNP PARIBAS
 
By:      /s/ Pasquale A. Perraglia IV
Name: Pasquale A. Perraglia IV
Title:   Vice President
 
By:      /s/ Timothy Chin
Name: Timothy Chin
Title:   Director
     
THE BANK OF TOKYO-MITSUBISHI UFJ,
LIMITED, NEW YORK BRANCH
 
By:      /s/ Chi-Cheng Chen
Name: Chi-Cheng Chen
Title:   Authorized Signatory
     
WACHOVIA BANK
 
By:      /s/ Leanne S. Phillips
Name:  Leanne S. Phillips
Title:    Director



--------------------------------------------------------------------------------







 
BANK OF NEW YORK
 
By:       /s/ Hussam S. Alsahlani
Name:  Hussam S. Alsahlani
Title:    Vice President
     
KEY BANK NATIONAL ASSOCIATION
 
By:       /s/ Kevin D. Smith
Name:  Kevin D. Smith
Title:    Senior Vice President
     
THE BANK OF NOVA SCOTIA
 
By:       /s/ Thane Rattew
Name:  Thane Rattew
Title:    Managing Director
     
UMB BANK, N.A.
 
By:       /s/ Robert P. Elbert
Name:  Robert P. Elbert
Title:    Senior Vice President
     
COMMERCE BANK, N.A.
 
By:       /s/ R. David Emley, Jr.
Name:  R. David Emley, Jr.
Title:    Vice President
       




 





